Case 1:20-mj-11651-UA Document 3 Filed 10/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
B 20-Mag-11651
Frank Mattioli
Defendant(s).
Frank Mattio |;

Defendant Phitie-Santiago hereby voluntarily consents to participate in the following

proceeding via_X__ videoconferencing or _X__ teleconferencing:

 

_X____ Initial Appearance Before a Judicial Officer

Xx Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

x Bail/Detention Hearing

Conference Before a Judicial Officer

> Lj Tynwle Yatbrli fe onal fs/ Mark J, Stein

Defendant's Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant) PYN

Frank Mattioli Mark J. Stein
Print Defendant’s Name Print Counsel’s Name

 
 
 

This proceeding was conducted by reliable video ar

 

U.S. District Jotgeyt'S=M istrate Judge

 

 
Case 1:20-mj-11651-UA Document 3 Filed 10/29/20 Page 2 of 2

 

 

 

 

 

 

IN THE UNITED STATES & pistrictTcourT 0 COURT OF APPEALS CF OTHER (Specify below)
IN THE CASE OF LOCATION NUMBER
FOR
| United States y. Mattioli |
AT
| 20-Mag-11651 |

 

 

 

 

Defendant - Adult DOCKET NUMBERS
Defendant - Juvenile Magistrate Judge

Appellant
Probation Violator District Court
Supervised Release Violator

PERSON REPRESENTED (Show your fill name)

 

Frank Mattioli

 

 

Habeas Petitioner Court of Appeals
2255 Petitioner
Material Witness
Other (Specify)

 

 

CHARGE/OFFENSE (describe if applicable & check bax} i Felony

Narcotics Conspiracy - 21 USC 846 C} Misdemeanor

 

Do NM tA ew om
ODoOogngoOonoos

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you now employed? Oo yes 4 No (0 Self-Employed
Name and address of employer:
IF YES, how much do you IF NO, give month and year of last employment? 2014
EMPLOY- earn per month? § How much did you earn per month? $ '
MENT If married, is your spouse employed? [ Yes O No
If you are a minor under age 21,
IF YES, how much does your what is the approximate monthly income
spouse earn per month? $ of your parent(s} or guardian(s)? $
Have you received within the past 12 months any income from a business, profession or other form of self-employment, or ia the
INCOME & form of rent payments, interest, dividends, retirement or annuity payments, or other sources? (} Yes Ol Ne
SSSETS
OTHER RECEIVED . a SOURCES
INCOME IF YES, give the amount $ 1,900/ month Disability
received and identify the § “OU/month Disability (for chidrén)
sources $§
CASH Do you have any cash on kand or money in savings or checking aceounts? [Yes [I No IF YES, total amount? $ $100.00 ~ checking
Fou, UU. UT - expected
Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary houschold ful BERN (Port
and clothing)? ¢] Yes WE No Authority)
VALUE DESCRIPTION $60,000.00 - expected
PROP- IF YES, give value aud = § pension (Staten Isiand
ERTY description foreach § University Hospital)
3
Ls $
MARITAL STATUS List persons you actually support and your relationship to them
Single Total Two children, ages 13 and 9
DEPENDENTS Marricé No. of
Widowed Depapdents

X Separated or Divorced

 

OBLIGATIONS &

 

 

 

 

 

 

 

 

DEBTS MONTHLY
DEBTS & DESCRIPTION TOTAL DEBT PAYMENT
MONTHLY BILLS | Céll phone - $120/moanth 3 $
(Rent, utilities, loans. ITOCEITES - PTULTTIONIUT $ $
charge accounts, etc.) lid care - mon 5 5
5 $
l certify under penalty of perjury that the foregoing is true and correct.
{sf Frank Mattioli 10/29/2020
SIGNATURE OF DEFENDANT Date

{OR PERSON REPRESENTED)
/sf Mark J. Stein
FD/CIA/RET. ATTORNEY (PRINT)

 

 

 

 

ASSISTANT UNITED STATES ATTORNEY (PRINT)

 
